[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 11302
In his second special defense, the defendant alleges that he is entitled to a reduction in the amount of any award to the plaintiff by any collateral source payments pursuant to General Statutes § 52-225a.
Practice Book § 195A provides that "[n]o pleading shall contain any allegations regarding receipt by a party of collateral source payments as described in Conn. Gen. Stat. §§52-225a and 52-225b." See Neary v. McCarthy, Superior Court, judicial district of Litchfield, Docket No. 063412 (February 2, 1995, Pickett, J.). See also Mullins v. Tuccinardi, Inc.,
Superior Court, judicial district of Stamford/Norwalk at Stamford, Docket No. 121700 (June 24, 1993, Lewis, J.) (holding that a collateral source payment was not a valid special defense because collateral source payment reductions are undertaken after damages are awarded and such a defense did not show that the plaintiff had no cause of action); Jeffreys v. Bombassei,8 CSCR 261 (February 3, 1993, Jones, J.); Kelly v. Reynolds, 8 CSCR 728
(January 5, 1993, Leheny, J.).
The motion to strike the defendant's second special defense which alleges collateral source payment is granted.
D'ANDREA, J.